UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-K/A x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2010 o TRANSITION REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-27609 REGATTA CAPITAL PARTNERS, INC. (Exact name of registrant as specified in its charter) Maryland 20-4550082 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 222 Milwaukee Street, Suite304 Denver, CO (Address of principal executive offices) (Zip Code) (303) 329-3479 Registrant's telephone number, including area code) Securities registered pursuant to Section12(b)of the Act:None Securities registered pursuant to Section12(g)of the Act: Common Stock Title of Class Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d)of the Act.YesoNox Indicate by check mark whether the issuer (1)filed all reports required to be filed by Sections 13 or 15(d)of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by checkmark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of "large accelerated filer,""accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesxNo o The aggregate market value of the Common Stock of Gold Resource Corporation held by non-affiliates as of the last business day of the registrant's most recently completed second fiscal quarter was $0based on the closing price of the common stock of $0. As ofMarch 30, 2010 there were 1,330,591 shares of Common Stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE: None. TABLE OF CONTENTS Page PARTI ITEM 1: BUSINESS 1 ITEM 1A: RISK FACTORS 1 ITEM 1B: UNRESOLVED STAFF COMMENTS 2 ITEM 2: PROPERTIES 2 ITEM 3: LEGAL PROCEEDINGS 2 ITEM 4: RESERVED 2 PARTII ITEM 5: MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND PURCHASES OF EQUITY SECURITIES 2 ITEM 6: SELECTED FINANCIAL DATA 2 ITEM 7: MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 2 ITEM 7A: QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 3 ITEM 8: FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 4 ITEM 9: CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 5 ITEM 9A: CONTROLS AND PROCEDURES 5 ITEM 9B: OTHER INFORMATION 5 PARTIII ITEM 10: DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE 6 ITEM 11: EXECUTIVE AND DIRECTOR COMPENSATION 8 ITEM 12: SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 8 ITEM 13: CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 9 ITEM 14: PRINCIPAL ACCOUNTING FEES AND SERVICES 9 PARTIV ITEM 15: EXHIBITS, FINANCIAL STATEMENT SCHEDULES 9 SIGNATURES 10 NOTE REGARDING FORWARD LOOKING STATEMENTS Except for statements of historical fact, certain information contained herein constitutes "forward-looking statements," including without limitation statements containing the words "believes," "anticipates," "intends," "expects" and words of similar import, as well as all projections of future results. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results or achievements of the Company to be materially different from any future results or achievements of the Company expressed or implied by such forward-looking statements. Such factors include, but are not limited to the following: the Company's lack of an operating history, the Company's minimal level of revenues and unpredictability of future revenues; the Company's future capital requirements to develop additional property within the defined claim; the risks associated with rapidly changing technology; the risks associated with governmental regulations and legal uncertainties; and the other risks and uncertainties described under "Description of Business - Risk Factors" in this Form 10-K. Certain of the Forward-looking statements contained in this annual report are identified with cross-references to this section and/or to specific risks identified under "Description of Business - Risk Factors". i Explanatory Note: This amendment revises Item 7 Financial Statements to reflect that the company is not in development stage; Item 8 Management Discussion and Analysis of Financial Condition and Results of Operations to correct the heading; and Item 9A Management's Annual Report on Internal Control over Financial Reporting to disclose that disclosure controls are not effective and identify the deficiencies. Part I Item 1. Description of Business The Company's predecessor, Monet Entertainment Group, Ltd., (the "Company") was formed in 1996 as a Colorado corporation intending to finance the production of a variety of entertainment projects. On May 17, 2006, the Company entered into an Agreement and Plan of Merger with Regatta Capital Partners, Inc., a Maryland corporation. The Agreement and Plan of Merger was approved by the Company's shareholders on June 30, 2006 and the merger was completed on August 1, 2006. The Company shareholders exchanged the 6,000,000 shares of the Company for approximately 1,331,000 shares of Regatta Capital Partners, Inc. common stock.The stockholders of the Company, as of August 3, 2006, the closing date of the Merger, the Company shareholders own approximately 100% of Regatta Capital Partners, Inc. common stock outstanding as of the closing date and Monet ceased to exist as a separate corporation. For accounting purposes, this transaction was accounted for as a merger. Regatta Capital Partners, Inc. was incorporated on March 8, 2006 in the state of Maryland. Regatta Capital Partners, Inc., was initially formed to make financing available, on a fully collateralized basis to businesses that have achieved positive cash flow objectives, operating history requirements, management in place, and other objectives and requirements as were to have been determined by the Board of Directors and the Management Company from time to time. The initial business plan and future financing requirements will be modified over time to reflect the future direction determined in the discretion of the management of the Company as the purpose originally foreseen has been deemed to be inappropriate by management. The Company is now re-evaluating the direction that it wants to take going forward. The Company intends to maintain its corporate existence and continue filing its required reports pursuant to the Securities Exchange Act while it re-evaluates its motion pictures financing business plan and seeks out other business opportunities for the Company. Employees and Offices As ofDecember 31, 2010,the Company did not have any full time employees. Item 1A Risk Factors 1. The Company has no record of earnings. It is also subject to all the risks inherent in a developing business enterprise including lack of cash flow. 2. The Company's success and possible growth will depend on its ability to develop or acquire new business operations. 3. Liquidity and need for additional financing is a concern for the Company. At the present time, the Company does not have sufficient cash to finance its operations. The Company is dependent on the ability of its management team to obtain the necessary working capital to operate successfully. There is no assurance that the Company will be able to obtain additional capital as required, or if the capital is available, to obtain it on terms favorable to the Company. The Company may suffer from a lack of liquidity in the future that could impair its production efforts and adversely affect its results of operations. 4. The Company is wholly dependent at the present upon the personal efforts and abilities of its Officers and Directors, who exercise control over the day-to-day affairs of the Company. 1 Item 1B Unresolved Staff Comments None.As a smaller business issuer, the Company is not required to include this Item. Item 2. Description of Properties The Company's offices are located at 222 Milwaukee St., Suite 304, Denver, CO 80206 and its telephone number is (303) 329-3479. Item 3. Legal Proceedings. The Company is not party to any pending legal proceeding nor is any of its property the subject of any pending legal proceeding. The Company is not aware of any proceeding that a governmental authority is contemplating. Item 4.Reserved Part II Item 5. Market For Registrant's Common Equity And Related Stockholder Matters As ofDecember 31, 2010,there were approximately 1,200 beneficial owners of the Company's common stock. The Company's common stock does not have a trading symbol and is not listed on any market. There have been no reported bids or offers and no trades have been made. Common Stock The Company is authorized to issue 100,000,000 shares of common stock (the "Common Stock"). Holders of Common Stock are entitled to cast one vote for each share held of record of all matters presented to shareholders. Cumulative voting is not allowed, which allows the holders of a majority of the outstanding Common Stock to elect all directors. Holders of Common Stock are entitled to receive such dividends as may be declared by the Board of Directors out of funds legally available for the payment of dividends and, in the event of liquidation, to share pro rata in any distribution of the Company's assets after payment of liabilities. The Company has never declared a dividend and it is not anticipated that dividends will be paid in the foreseeable future. Holders of Common Stock do not have preemptive rights to subscribe to additional shares issued by the Company. All of the outstanding shares of Common Stock are fully paid and non-assessable. Equity Compensation Plan Information: The Company does not have any equity compensation plans in effect. Item 6. Selected Financial Data As a smaller business issuer, the Company is not required to include this Item. Item 7. Management's Discussion and Analysis and Results of Operations Plan of Operation The Company intends to maintain its corporate existence and continue filing its required reports pursuant to the Securities Exchange Act of 1934and seek out other business opportunities for the Company, including but not limited to reorganization with a privately held business seeking to utilize the Company's status as registered under the Exchange Act. As of December 31, 2010, the Company had $2,356 in cash and $69,480 in total liabilities. It has an accumulated deficit of $201,847. 2 We will need additional funding to achieve our plan of operation and to pay for the costs associated with being a public company, including compliance and audits of our financial statements. In the past we have relied on loans and advances from shareholders to fund our operations, however, we have no written or firm agreement regarding financing. In addition, the United States and the global business community is experiencing severe instability in the commercial and investment banking systems which is likely to continue to have far-reaching effects on the economic activity in the country for an indeterminable period. The long-term impact on the United States economy and the Company’s operating activities and ability to raise capital cannot be predicted at this time, but may be substantial. As a shell company as defined by in Rule 12b-2 of the Exchange Act, the Company must file a Form 8-K Current report containing information similar to that of an Exchange Act Registration Statement on Form 10 for any reorganization whereby the Company will commence operations including a description of the transaction, the new business, its management, its financial statements and other information. During the years ended December 31, 2010 and 2009, Regatta Capital Ltd., a company owned by the president of the Company, paid for certain expenses on behalf of the Company totaling $10,408 and $8,465, respectively, resulting in a balance payable of $63,783at December 31, 2010 and $51,775 at December 31, 2009. Also during the year ended December 31, 2006, an officer advanced $662 to the Company. At December 31, 2010, the Company is indebted in the amount of $64,445and $ 52,437 at December 31, 2009 to related parties. Item 7A. Quantitative and Qualitative Disclosures about Market Risk. The Company does not have any market risk sensitive financial instruments for trading or other purposes. All Company cash is held in insured deposit accounts. 3 ITEM 8. FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm F-1 Balance Sheets F-2 Statements of Operations F-3 Statement of Changes in Shareholders' (Deficit) F-4 Statements of Cash Flows F-5 Notes to Financial Statements F-6 4 Report of Independent Registered Public Accounting Firm Board of Directors Regatta Capital Partners, Inc. We have audited the accompanying balance sheets of Regatta Capital Partners, Inc., as of December 31, 2010 and 2009, and the related statements of operations, shareholders' (deficit), and cash flows for the two years ended December 31, 2010 and 2009. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. . We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States of America). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company's internal control over financial reporting.
